IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
FAYETTEVILLE DIVISION
:20-CV
JUSTIN J. WHITE,
Plaintiff,

V. COMPLAINT
JURY TRIAL DEMANDED

N C SPECIAL POLICE, LLC,

 

Defendant.

COMES NOW Plaintiff, Justin J. White “Mr. White”), by and through his undersigned
attorney, for his complaint against the Defendant, NC Special Police, LLC (“NCSP), and states

as follows:

INTRODUCTION, PARTIES & JURISDICTION:

 

1. This is an action seeking damages against Defendant for retaliation and related conduct
pursuant to Title VII of the Civil Rights Act of 1964, as amended, and state law claims
under North Carolina general statues and/or common law.

2. Plaintiff, Justin J. White, is a citizen and resident of Charlotte, North Carolina.

3. Defendant NC Special Police, LLC, is a registered and licensed private enterprise with
the capacity to sue and be sued due to a lack of affirmative defenses. It is a limited
liability corporation under the laws of the State of North Carolina.

4. Defendant NCSP is an employer engaged in an industry affecting commerce as defined
by § 701(b) of Title VII of the Civil Rights Act of 1964 (“Title VII’), 42 U.S.C. §

2000e(b).

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 1 of 8
5. The court has subject matter jurisdiction pursuant to 28 U.S.C. §1331 as there are

questions of Federal Law.

6. _ Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 (b) and (c) as

10.

11.

12.

13.

Defendant is subject to the personal jurisdiction of this Court and because many of the
acts giving rise to this action occurred in this District.

EXHAUSTION OF ADMINISTRATIVE REMEDIES
Plaintiff adopts and reasserts the allegations contained in paragraphs 1-6 as if fully set
forth herein.
Plaintiff timely filed charges of discrimination with the United States Equal Employment
Opportunity Commission (“EEOC”). On or about August 14, 2020, the EEOC issued
Plaintiff a Notice of Right to Sue, which Plaintiff received on August 21, 2020.
Plaintiff has timely filed this action and has complied with all administrative prerequisites

to bring this lawsuit.

FACTUAL ALLEGATIONS:
Plaintiff adopts and reasserts the allegations contained in the above paragraphs as if fully
set forth herein.
On or about August 10, 2018, Plaintiff filed a charge of discrimination and retaliation
(File Number 433-2018-03289) with the EEOC’ against his former employer, Vance
County, which is protected activity.
On or about July 29, 2019, the EEOC issued Plaintiff a Notice of Right to Sue in relation
to the charges filed against Vance County.

On or about October 23, 2019, Plaintiff filed a lawsuit against Vance County.

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 2 of 8
14.

15.

16.

17.

18.

19.

20.

Plaintiff applied for a position as a company police officer with NCSP, and on August 21,
2019, was extended a verbal 2-year conditional offer of probationary employment by
Elizabeth Broyles (“Broyles”) on behalf of NCSP.

Shortly after being extended a verbal 2-year conditional offer of employment by Broyles,
Plaintiff was sent a 1-year Offer of Employment for the position of company police
officer by Broyles on behalf of NCSP.

In connection with his offer of probationary employment, and in order to obtain
certification as a sworn law enforcement officer of the State of North Carolina, Plaintiff
was required to apply for and receive certification and commission from the North
Carolina Criminal Justice Education and Training Standards Commission — Criminal
Justice Standards Division (“Training and Standards Commission”), which he was
actively pursuing at the time of termination.

Additionally, and in connection with obtaining Plaintiffs certification from the Training
& Standards Commission, a Form F-8 Background Investigation Appraisal or Interview
prepared by Broyles.

The background investigation gave highly favorable comments regarding Plaintiff's
appearance, manner, professional bearing, social adaptability, alertness, and judgment.
Broyles, in the preparation of the background investigation, was required to evaluate
Plaintiff's appearance, manner, bearing, social adaptability, alertness, and judgment,
personal qualifications, and other qualifications necessary to perform the job as a
company police officer.

Based upon her evaluation of these attributes and characteristics, Broyles recommended

Plaintiff for appointment and certification by the Training & Standards Commission and

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 3 of 8
21.

22.

23.

24.

25.

26.

noted that Plaintiff was qualified to be a law enforcement officer based upon his
professionalism, temperament, judgment, adaptability, education, and passion for law
enforcement work.

On or about November 5, 2019, Randy Munn (“Munn”) of the North Carolina Criminal
Justice Standards Commission contacted NCSP requesting a notarized statement
explaining a use of force incident that Plaintiff was involved in with his former employer,
Vance County Sheriff’s Office (““VCSO”) as well as a written review from NCSP about
the Vance County internal investigation resulting in Plaintiff’s termination from VCSO.
On or about December 6, 2019, Plaintiff successfully completed the North Carolina
Company Police examination.

On or about January 2, 2020, Munn contacted Plaintiff and informed him that, although
they intended to certify him, NCSP asked them not to certify Plaintiff because they
wanted to review the internal investigation from VCSO.

On or about February 6, 2020, Plaintiff received an email from Monahan with a letter
from Henley rescinding Plaintiffs probationary employment.

On or about February 26, 2020, Plaintiff spoke with Monahan on the telephone and was
informed by Monahan that NCSP decided to rescind Plaintiff's probationary employment
because the Training and Standards Commission would not certify Plaintiff as a company
police officer due to his pending lawsuit against VCSO. Monhan further stated that
Plaintiff's pending lawsuit was seen as a liability and that departments and the State did
not like to hire individuals who have sued other departments.

Plaintiff lost his credentials that he received from BLET when his probationary

employment with NCSP was rescinded.

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 4 of 8
27.

28.

29.

30.

31.

32.

33.

34.

FIRST CLAIM FOR RELIEF
Retaliation in Violation of
Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e-3(s)
Plaintiff incorporates herein by reference all of the allegations in this Complaint as if
fully set forth herein.
Section 704(a) of Title VII of the Civil Rights Act of 1964, as amended, prohibits

employers from discriminating against an employee “because [he] has opposed any

practice made an unlawful employment practice by this subchapter.” 42 U.S.C. §

2000e-3(a).

Plaintiff made formal complaints against his previous employer opposing their unlawful,
discriminatory employment practices based on race and retaliation, which Defendants
discovered after an offer of employment was extended to Plaintiff.

Defendant and its agents took materially adverse action against Plaintiff by rescinding the
probationary employment because Plaintiff initiated a federal lawsuit against his former
employer.

Defendant’s adverse action constituted retaliation.

Defendant’s retaliatory action was sufficient to deter a reasonable person from engaging
in protected activity under Title VII.

Defendant’s unlawful retaliation was intentional and malicious, making it necessary to
award punitive or exemplary damages to punish them and deter other law enforcement
agencies from like misconduct.

As a direct, legal, and proximate result of Defendant’s retaliation, Plaintiff has sustained,
and will continue to sustain, economic and emotional injuries, resulting in damages in an

amount to be proven at trial.

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 5 of 8
35.

36.

37.

38.

39.

40.

41.

42.

43.

SECOND CLAIM OF RELIEF
Breach of Contract

Plaintiff incorporates herein by reference all the allegations contained in this Complaint
as if fully set forth herein.

Plaintiff's employment relationship was a contractual relationship. In addition, the terms
and conditions of Plaintiff's probationary employment were memorialized and secured
for a term of two years, verbally, and one-year, in writing.

As a matter of law, a covenant of good faith and fair dealing is implied in the parties’
contractual relationship.

As a matter of law, Defendant had to act in good faith and fair dealing in exercising all of
its discretion as the employer in this contractual relationship.

Defendant, in bad faith, entered a relationship with Plaintiff under the auspice of an
inclusive environment, but it knew at the time of contracting it would not treat persons
who engaged in protected activity equal to those who had not. Defendant also knew that
it would breach the terms of an employment agreement if Plaintiff complained of
discrimination and retaliation, up to and including, filing a lawsuit.

Defendant’s conduct was and is in material breach of its contractual commitments to
Plaintiff. Defendant’s conduct has directly and proximately caused Plaintiff to suffer
actual and consequential damages, both economic and non-economic.

THIRD CLAIM FOR RELIEF
Unfair and Deceptive Trade Practices

Plaintiff incorporates herein by reference all the allegations contained in this Complaint
as if fully set forth herein.
Plaintiff reasonably expected Defendant to honor the contractual obligation.

Not only did Defendant fail to honor the obligation, Defendant informed the Training and

5
Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 6 of 8
Standards Commission that they were not going to honor their commitment to Plaintiff
because he filed a lawsuit against VCSO.

44. The Training and Standards Commission is the exclusive agency authorized to certify a
person as a sworn law enforcement officer in the State of North Carolina.

45. Based upon information and belief, Defendant gave the Training and Standards
Commission the information that impacted Plaintiff's ability to continue his certification
as a law enforcement officer.

46. Plaintiff was informed by Training and Standards Commission that they had received
information from the Defendant that was interfering with his ability to keep his law
enforcement certification.

47. Defendant’s conduct was egregious and unscrupulous conduct that constituted an unfair
or deceptive trade practice.

48. Defendant’s conduct and practices occurred in commerce, were unfair and deceptive
trade practices and entitle Plaintiff to treble their actual damages and recover attorney’s

fees pursuant to the provisions of N.C. Gen. Stat. § 75-1.1, et seq and § 75-16.1 et seq.

PRAYER FOR RELIEF:
WHEREFORE, based upon the foregoing, Plaintiff prays for judgment against all
Defendants and requests that the court award him with:
a) Damages associated with the claim of retaliation in violation of Federal Law;
b) Damages associated with the breach of contract and loss of employment opportunities
in law enforcement;
c) Damages associated with unfair and deceptive trade practices;

d) Costs and reasonable attorneys’ fees incurred with this lawsuit with interest thereon;

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 7 of 8
e) For a jury trial on all issues triable; and,
f) An award of all such other legal or equitable relief which the Court deems
appropriate.

Respectfully submitted this 16 day of November, 2020.

WOODEN BOWERS VINSON, PLLC

/s/Walter L. Bowers, Jr.
WALTER L. BOWERS, JR.,
NC State Bar No. 47590
Attorneys for Plaintiff
8420 University Exec. Park Drive, Suite 810
Charlotte, North Carolina 28262
Telephone: 704-665-5838
Facsimile: 704-973-9380

whbowers@wbvlaw.com

 

Case 5:20-cv-00612-D Document1 Filed 11/17/20 Page 8 of 8
